 

Exhibit 10.K

 

Compensation for Directors

 

As of 2004, each non-employee director receives for service as a director an
annual fee of $110,000. Members of the Audit Committee receive an additional
annual fee of $5,000. The chairmen of each of the Audit, Corporate Governance
and Compensation Committees receive an additional annual fee of $10,000. The
chairmen of each of the Executive and International Committees receive an
additional annual fee of $5,000. Directors also are reimbursed for travel
expenses in connection with meetings. Compensation is available for extended
travel on Board business at the request of the Board or a Committee of the Board
at the rate of $2,000 per day, including travel days and work days.

 

The Board of Directors has designated that $55,000 of the $110,000 annual fee
paid to non-employee directors automatically will be placed into a common share
equivalents account under the Fee Deferral Plan for Directors. The value of the
common share equivalents account is measured from time to time by the value of
the Company’s common shares and is payable to a director in cash at a time
selected in advance by the director, which must be on or after the director’s
termination of service as a director. The share equivalents account is credited
on each dividend payment date for common shares with the number of share
equivalents that are equal in value to the amount of the quarterly dividend on
common shares. The Fee Deferral Plan for Directors provides that non-employee
directors may defer receipt of all or a portion of the remaining fees for
services as a director and elect between interest bearing and common share
equivalent accounts as the investment vehicle for the deferred fees. The Fee
Deferral Plan for Directors is administered by the Compensation Committee.

 